114 Ga. App. 130 (1966)
150 S.E.2d 305
NOLES
v.
ARAGON MILLS.
42041.
Court of Appeals of Georgia.
Argued June 9, 1966.
Decided June 21, 1966.
Rehearing Denied July 19, 1966.
Marson G. Dunaway, Jr., for appellant.
Henry A. Stewart, Sr., for appellee.
JORDAN, Judge.
This is an appeal from the judgment of the superior court affirming the award of the State Board of Workmen's Compensation which had denied the employee's claim on the ground that it had not been filed within one year from the accident as required by Code § 114-305. Held:
While the record in this case demanded a finding that the employee's claim (filed on October 18, 1961) was filed more than a year from the date of the original injury of June 24, 1960, a finding was also demanded that after the original injury of which the employer had full knowledge the employee continued to work in the regular course of his employment until May 19, 1961, when because of aggravation to the original injury caused by specific job-connected incidents, he was unable to continue work. Under these circumstances, the statute of limitation would run from the date the employee was forced to cease work and not from the date of the original injury. Aetna Casualty &c. Co. v. Cagle, 106 Ga. App. 440 (126 SE2d 907). Accordingly, the board's finding that the employee's claim was barred by the statute of limitation was based upon a wrongful application of the law and the judgment of the superior court affirming that award must be reversed.
Judgment reversed. Bell, P. L., and Eberhardt, J., concur.